Citation Nr: 0203027	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  97-26 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a July 1968 rating decision, which denied 
entitlement to service connection for a nervous disorder, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Entitlement to an effective date earlier than June 19, 
1996, for a grant of entitlement to non-service-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Thomas M. Marsilio, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 determination by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania, which granted 
entitlement to non-service-connected pension benefits and 
assigned an effective date of June 19, 1997.  The appellant 
subsequently perfected a timely appeal regarding the 
effective date assigned.

In an April 1999 rating decision, the ROIC determined that no 
revision was warranted as to a July 1968 rating decision 
which had denied service connection for a nervous disorder, 
on the claimed basis that the decision was a product of clear 
and unmistakable error.  The veteran also perfected a timely 
appeal as to this issue.  Thus, this matter is also on appeal 
before the Board.

In November 2001, the appellant presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of this hearing has been obtained 
and associated with the claims folder.  During this hearing, 
the appellant presented additional documentary evidence, 
which was accompanied by a waiver of initial consideration by 
the ROIC.  This evidence has also been associated with the 
claims folder.

In an October 1999 rating decision, the ROIC denied a claim 
of entitlement to housebound benefits.  Although the ROIC 
certified this issue for appeal, the Board notes that there 
is no indication in the record that the appellant ever 
submitted a timely NOD regarding that decision.  In any 
event, the appellant indicated during his November 20001 
Travel Board hearing that he did not wish to pursue an appeal 
as to this issue.  Thus, the Board finds that this matter is 
not presently on appeal.

The Board notes that, when a decision becomes final, there 
are two methods by which a claimant can seek to have that 
decision revised.  First, the claimant can seek revision of 
the decision on the basis that it was clearly and 
unmistakably erroneous.  Alternatively, he or she can seek a 
review of the issue or issues addressed in that decision by 
presenting new and material evidence.

As alluded to above, a claim of entitlement to service 
connection for a nervous disorder was denied in a July 1968 
rating decision.  The veteran did not appeal, and the 
decision became final.  The appellant has since sought a 
revision of that decision on the basis that it was clearly 
and unmistakably erroneous.  This matter is presently on 
appeal before the Board.  However, after reviewing the 
appellant's contentions, as expressed both in writing and 
during the his November 2001 Travel Board hearing, the Board 
is of the opinion that the appellant is in fact also seeking 
to reopen his claim of entitlement to service connection for 
a nervous disorder on the basis that new and material 
evidence has been presented.  Although the appellant and his 
attorney may not have explicitly stated a desire to pursue 
such a claim, the Board believes that inferring such a claim 
is consistent with arguments they have set forth.  Moreover, 
the record reflects that the appellant and his attorney have 
repeatedly pointed to recent medical records pertaining to 
this issue, which would be to no avail in a claim for CUE, 
but could potentially be relevant if they are attempting to 
reopen his previously denied claim.  Accordingly, the matter 
of the potential reopening of the claim by means of new and 
material evidence is referred to the ROIC for appropriate 
action.

At his Travel Board hearing, the veteran raised a concern 
that he had copies of certain post-service VA medical records 
which, in his opinion, had been altered by someone.  At his 
request, the claims file was held at he ROIC for 30 days 
after the hearing, to afford the veteran an opportunity to 
submit, through his attorney, evidence in this regard.  No 
such submission has been made.

FINDINGS OF FACT

1.  The July 1968 rating decision denying service connection 
for a nervous disorder was reasonably supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

2.  There is no basis in the record for awarding an effective 
date earlier than June 19, 1996, for the grant of non-
service-connected pension benefits.


CONCLUSIONS OF LAW

1.  The July 1968 rating decision denying service connection 
for a nervous disorder did not contain clear and unmistakable 
error.  38 U.S.C.A. § 7105 (1991); 38 C.F.R. § 3.105 (2001).

2.  The criteria for the assignment of an effective date 
earlier than June 19, 1996, for non-service-connected pension 
benefits have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records reflect that, in 
January 1966, the month after he entered active service, he 
began to complain of feeling very nervous.  A report of 
medical examination dated in July 1966 shows that he was 
given a diagnosis of inadequate personality disorder.  In a 
report of medical history also dated in July 1966, it was 
noted that the appellant had a history of being treated for 
"nerve trouble" in September 1962 and October 1965.


A VA medical certificate dated in July 1967, nearly a year 
after separation from service, shows that the appellant 
reported feeling moody and easily depressed.  The appellant 
indicated that he had a history of being "very nervous", 
even as a child.

In July 1967, the appellant filed a claim of entitlement to 
service connection for a nervous disorder.

In a September 1967 VA Discharge Summary, it was noted that 
the appellant had a history of always being a loner and not 
having any close friends.  It was also noted that he did not 
get along with his parents and that he felt that they favored 
his brother.  Examination revealed a somewhat detached and 
preoccupied individual who kept his eyes averted throughout 
most of his interview.  The examining physician found that 
the appellant was depressed and that he had expressed vague 
paranoid ideas.  It was noted that the appellant had not 
adjusted well to military life and could not take the 
harassment and yelling of his superiors.  The physician noted 
a diagnosis of schizophrenic reaction, schizoaffective type.

In June 1968, the appellant underwent a VA compensation and 
pension examination.  In the report of this examination, the 
VA examiner discussed the appellant's history of treatment 
during service and following his separation from service.  
The examiner concluded that the appellant suffered from a 
schizophrenic reaction, schizoaffective type, in partial 
remission.  The examiner concluded that this diagnosis was a 
maturation or continuation of the nervous condition that was 
noted during service.

In a July 1968 rating decision, the ROIC (known as a Veterans 
Administration Center at that time) denied the appellant's 
claim of entitlement to service connection for a nervous 
disorder.  The ROIC concluded that the appellant's medical 
records showed that his behavior during service and 
subsequent thereto was a manifestation of a basic mental 
defect that had existed prior to his entry into service.  The 
ROIC noted that the symptoms that were manifested in service 
were similar in nature to those that were present subsequent 
to his release from service and that were present for some 
time prior to his induction.  The ROIC also concluded that 
the evidence failed to show that there had been any increase 
or advancement in the underlying pathology as a result of 
service.  The appellant was notified of this decision in an 
August 1968 letter.  He did not appeal.

Private and VA treatment records reflect that, in February 
1995, the appellant suffered an injury to his left hand as a 
result of an accident involving a power saw.  This injury 
resulted in the appellant having to undergo an amputation of 
the distal portion of his left index finger.

In May 1996, the appellant was awarded entitlement to 
disability benefits from the Social Security Administration 
(SSA).  In the notification letter, the SSA advised the 
appellant that he had been found to have been totally 
disabled since February 6, 1995.

On June 19, 1996, the appellant submitted a claim of 
entitlement to non-service-connected disability pension 
benefits.  He reported that he had injured his left hand in 
an accident involving a saw in 1995 and that this injury had 
left him disabled.  

In a report of a VA general medical examination dated in 
August 1996, the VA examiner noted diagnoses of status post 
traumatic amputation of the left index finger, essential 
hypertension, chronic sinusitis, status post trauma to the 
median nerve of the left hand, varicose veins of both lower 
extremities, status post excision of multiple skin tags, and 
the residuals of abdominal trauma secondary to a motor 
vehicle accident.

Thereafter, in a January 1997 rating decision, the RO granted 
the veteran a permanent and total disability rating for 
pension purposes, effective June 19, 1996.  He was advised by 
letter, also in January 1997, that his pension payments had 
been commenced, retroactively, from July 1, 1996.


In May 1997, the appellant submitted a Notice of Disagreement 
regarding the effective date assigned for his pension 
benefits.  He argued that his benefits should be effective 
from June 1995, because he had consulted an Social Security 
counselor during that month, who had told him that he might 
be eligible for more benefits on the basis that he was a 
veteran.  The appellant reportedly believed that this SSA 
counselor was going to apply for VA benefits on his behalf.

In a Substantive Appeal (VA Form 9) received in August 1997, 
the appellant asserted that, when he was hospitalized for his 
left hand injury at a VA Medical Center (MC) in February 
1995, no one ever told him that he should apply for 
disability benefits at once because it would not be 
retroactive to the date of this injury.  He argued that, 
because he was not given such advice, he should be given 
"reasonable doubt" in favor of his claim.

In October 1997, the appellant presented testimony at a 
personal hearing before a Hearing Officer at the ROIC.  He 
essentially reiterated his contention that he had been told 
by a counselor at SSA that that individual would apply for VA 
benefits on his behalf.  He indicated that he had been 
expecting to receive a check from VA shortly after receiving 
one from SSA, but that, after one did not come for a long 
time, he finally contacted VA himself and learned that he had 
to file a claim.

A deferred rating decision dated in July 1998 reflects that a 
Decision Review Officer suggested the possibility that CUE 
may have occurred in the July 1968 rating decision that 
denied the appellant's claim of entitlement to service 
connection for a nervous condition.

The RO subsequently obtained the veteran's VA treatment 
records, which show that he had been receiving ongoing 
treatment since 1995 for a variety of disabilities, including 
a dysthymic disorder.

In the April 1999 rating decision, the ROIC determined that 
there had been no CUE in the July 1968 rating decision, which 
denied entitlement to service connection for schizophrenia.  
The ROIC noted that there had been a suggestion that CUE 
existed because the appellant had been diagnosed with 
schizophrenia within one year of discharge from service.  The 
ROIC concluded, however, that CUE did not exist because his 
claim was denied on the basis that he suffered from a mental 
defect that preexisted service and was not aggravated by 
service.  In March 2000, the appellant's representative 
submitted an NOD regarding this decision.

Thereafter, in March 2001, the ROIC obtained additional VA 
treatment records.  These records show that the appellant had 
been receiving ongoing treatment for a number of disabilities 
since 1999.  The records contain several notations indicating 
that the appellant suffers from a dysthymic disorder, several 
notations indicating that he has schizophrenia, and one 
notation indicating that he has a mixed personality disorder, 
avoidant/dependent.

During his Travel Board hearing before the undersigned, the 
veteran stated that he had no history of mental problems 
prior to his entry into service.  He testified that his 
problems first began when he was in training at MP (military 
police) school.  He reported that, prior to entering the 
military, he had a great many friends and was very active.  
The appellant explained that, after he left the service, he 
no longer wanted to be around people.  With respect to his 
earlier-effective-date claim, the appellant reiterated his 
contention that he should have been advised to file a claim 
by personnel at the VAMC when he was treated for his left 
hand injury in February 1995.

II.  Legal Analysis

A.  CUE claim

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  VA has issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part, these new provisions 
address notification requirements in VA claims, and VA's duty 
to assist claimants in the development of claims, such as by 
securing additional records, affording medical examinations 
to claimants, etc.  The VCAA and its implementing regulations 
do not expressly indicate whether such provisions apply to 
claims alleging CUE in prior final rating decisions.  
Therefore, we must now address that issue in the first 
instance.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Given the nature of a claim to revise an earlier final RO 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since, as 
discussed below, the evaluation of such a claim is based upon 
the record as it was constituted at the time of the decision 
as to which revision is sought.  As to procedure, the Board 
notes that the ROIC advised the veteran and his 
representative as to the appropriate laws and regulations 
relating to CUE claims, in the detailed March 2001 Statement 
of the Case.  Considering the foregoing, the Board holds that 
the provisions of the VCAA are inapplicable to the instant 
CUE issue.  The Board believes this conclusion to be 
consistent with the recent holding of the United States Court 
of Appeals for Veterans Claims in Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (holding that the 
duties specified in the VCAA are not applicable to 
allegations of CUE in a prior Board decision).  Moreover, 
even if the VCAA were held to be applicable to this matter, 
we find that any requirements of the VCAA have been fully 
satisfied, and no further action is necessary by the Board to 
ensure compliance with this law.  

The veteran failed to perfect an appeal of the July 1968 
rating decision.  Therefore, that decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).  Such a final decision may, however, be reversed or 
amended where evidence establishes that it was a product of 
CUE.  38 C.F.R. § 3.105(a).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that 
error, otherwise prejudicial . . . must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  See also Bustos v. West, 179 F.3d 1378 (Fed. 
Cir.) (expressly adopting the "manifestly changed the 
outcome" language in Russell, supra), cert. denied, 120 S. 
Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence 
which were before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of a rating board's actions in 1968 in determining whether 
CUE existed.

Throughout this appeal, several arguments have been set forth 
on how the ROIC allegedly committed error in the July 1968 
rating decision.  First, the appellant has asserted that the 
ROIC was incorrect to find that his claimed psychiatric 
disability had preexisted service.  He essentially argues 
that he had never been diagnosed with any such disability 
prior to his entrance into service.  Second, the appellant 
contends that the medical evidence of record demonstrated 
that service connection was clearly warranted at that time, 
as it showed that he had developed a psychiatric disorder 
during service, and that he was treated for this same 
disorder shortly after service.  In effect, he contends that 
the weight of the evidence supported his claim.  In addition, 
it has been argued that service connection was warranted on a 
presumptive basis at the time of the July 1968 decision, 
because the evidence showed that he was diagnosed with 
schizophrenia within only a few months of his separation from 
service. 

For the reasons and bases that will be set forth below, the 
Board finds that there is no evidence that the ROIC's 
interpretation of the facts in the July 1968 rating decision 
was "undebatably incorrect".  See Russell, 3 Vet. App. at 
313.  In essence, the Board finds that there is evidence 
which supports the ROIC's interpretation of the facts in the 
July 1968 rating decision, and there is a factual basis for 
the ROIC's determination at that time.

As discussed immediately above, the appellant essentially 
contends the ROIC was incorrect in the July 1968 rating 
decision when it found that his "mental defect" preexisted 
service.  However, while the appellant may believe that his 
claimed disability did not preexist his military service, his 
service medical records contain a notation indicating a 
history of treatment for "nerve trouble" in September 1962 
and October 1965.  Moreoever, several medical reports of 
record at that time contain discussion of the appellant's 
behavior during childhood and his relationship with his 
family while growing up.  Furthermore, the June 1968 VA 
examiner specifically found that the schizophrenic reaction 
diagnosed during his examination was a continuation of the 
nervous condition that was noted in the appellant's service.  
As will be explained below, the Board is of the opinion that, 
in light of this evidence, it was reasonable for the ROIC to 
conclude that the appellant's behavior during service and 
after service was a manifestation of a basic mental defect 
that existed prior to his entrance into service.  


In this regard, the Board notes that the provisions of 
38 C.F.R. § 3.303 in effect at that time read as follows:

(c)  Preservice disabilities noted in 
service. . . .  In the field of mental 
disorders, personality disorders which 
are characterized by development defects 
or pathological trends in the personality 
structure manifested by a lifelong 
pattern of action or behavior, chronic 
psychoneurosis of long duration or other 
psychiatric symptomatology shown to have 
existed prior to service with the same 
manifestations during service, which were 
the basis of the service diagnosis, will 
be accepted as showing preservice origin.  

38 C.F.R. § 3.303(c) (1967) (same in 2001 version).

The Board is of the opinion that, in the July 1968 rating 
decision, the ROIC conducted precisely the type of analysis 
contemplated by the regulations for determining whether a 
mental disorder preexisted service.  Specifically, the ROIC 
evaluated the medical evidence of record, and determined that 
similar psychiatric symptomatology existed prior to and 
during the appellant's military service.  In particular, the 
ROIC noted the references to a pre-service history of 
treatment for nervous trouble, as well as the several 
notations by medical examiners regarding the appellant's 
behavior prior to service.  For this reason, the ROIC 
concluded that the diagnosis of inadequate personality 
disorder that was noted in service was of pre-service origin.  
Based upon the findings of July 1968 VA examiner, the ROIC 
then concluded that the post-service diagnosis of 
schizophrenia was merely a continuation of the personality 
disorder that existed during service.  Because the ROIC's 
analysis was based on evidence then of record, and was 
conducted in accordance with the regulations in effect at 
that time, the Board finds that the ROIC did not commit CUE 
by concluding that the appellant's claimed disability pre-
existed service.

With respect to a personality disorder diagnosed in service, 
we note that the Court of Appeals for Veterans Claims has 
held that 38 C.F.R. § 3.303(c), which provides, as quoted 
above, that a personality disorder is not a disease or injury 
within the meaning of legislation applicable to service 
connection, is a valid regulation.  Winn v. Brown, 8 Vet.App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997).  Therefore, to whatever extent a personality disorder 
was noted in service or thereafter, as a matter of law, there 
is not a disability which may be service connected.  See 38 
C.F.R. § 4.9 (2001).  

The appellant also contends that the evidence of record at 
the time of the July 1968 rating decision clearly shows that 
service connection for schizophrenia was warranted.  However, 
the Board finds that this argument amounts to no more than 
disagreement as to how the facts were weighed or evaluated.  
As noted above, a disagreement as to how the facts were 
weighed or evaluated does not provide a basis to find CUE.  
Although certain evidence then of record could be interpreted 
to support a conclusion contrary to that reached by the ROIC, 
i.e. that schizophrenia was incurred in service, this is not 
sufficient to meet the rigorous standard of CUE.   The fact 
of the matter is that the ROIC's conclusion that a pre-
existing mental defect was not aggravated by service was 
based upon medical and other evidence then of record.  
Because the appellant's argument is really no more than a 
dispute with how the evidence was weighed and evaluated, it 
cannot provide a basis to support a finding of CUE as a 
matter of law.

It has also been contended that, because schizophrenia was 
diagnosed within one year of discharge from service, service 
connection should have been granted on a presumptive basis 
under the provisions of 38 C.F.R. §§ 3.307 and 3.309 (1967).  
The Board notes that these provisions were essentially 
identical in pertinent part to the versions of 38 C.F.R. 
§§ 3.307 and 3.309 (2001) that exist today, in that they 
provided for presumptive service connection if a psychosis 
was found to have manifested to a compensable degree within 
one year after separation from service, "even though there 
is no evidence of such disease during the period of 
service."  See 38 C.F.R. § 3.307(a).

In this case, although the record does reflect that a 
diagnosis of schizophrenia was noted within one year after 
separation, the ROIC denied the claim on the basis that the 
diagnosis of schizophrenia was found to be a continuation of 
a mental defect that preexisted service and was not 
aggravated by service.  This conclusion was based on medical 
and other evidence then of record.  Under these 
circumstances, the Board finds that it was reasonable for the 
ROIC to deny service connection, notwithstanding the fact 
that a diagnosis of schizophrenia was noted within one year 
of separation.

Throughout this appeal, the appellant has pointed to recent 
medical records in support of his claim.  These records show 
that he has been receiving ongoing psychiatric treatment over 
the past few years, and that he has received several 
diagnoses for his mental disorder, including schizophrenia, 
dysthymia, and personality disorder.  Such evidence, however, 
is not pertinent to the CUE issue now under consideration.  
As discussed above, in order to determine whether CUE exists, 
a review of the law and evidence which was before the rating 
board "at that time" must be undertaken.  38 C.F.R. 
§ 3.104(a).  This is obviously dissimilar to a new-and-
material-evidence analysis, in which newly submitted evidence 
may be considered in determining whether a previously denied 
claim may be reopened.  The recently submitted medical 
records may not be considered in connection with this CUE 
issue. 

In summary, the Board finds that the appellant has not 
established that the ROIC was "undebatably incorrect" in 
its interpretation that his claimed mental disorder 
preexisted service and was not aggravated by service.  See 
Russell, 3 Vet. App. at 319.  Accordingly, the Board 
concludes that the appellant has not set forth specific 
allegations of error, of either fact or law, which would 
warrant a finding of CUE in the July 1968 rating decision.  
The Board concludes that the July 1968 rating decision was 
not a product of CUE, and the appellant's claim must 
therefore be denied.


B.  Earlier effective date claim

The changes in VA procedures brought about by the VCAA have 
been discussed in detail above.  By virtue of the SOC and 
SSOC's issued during the pendency of this appeal, the Board 
believes that the ROIC properly advised the claimant of what 
the evidence must show in order to substantiate his claim for 
an earlier effective date.  For this reason, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulations to inform the appellant and his 
attorney of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample evidence of 
record on which to decide the appellant's claim.  Neither the 
appellant nor his attorney has alluded to any additional 
information or evidence that has not been obtained and which 
would be pertinent to the present claim.  Therefore, in light 
of the above, the Board finds that all facts that are 
relevant to his claim have been properly developed, and that 
no further action is required in order to comply with VA's 
duty to assist, under both the VCAA and the new regulations.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159). 

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
ROIC, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and has determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  In addition, an April 2001 letter 
from the ROIC to the appellant set out pertinent provisions 
of the VCAA.  Thus, the Board believes that we may proceed 
with a decision on this issue, without prejudice to the 
appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). ).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001), noting, 
"When there is extensive factual development in a case, 
reflected both in the record on appeal (ROA) and the BVA's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply."

The appellant is seeking entitlement to an effective date 
earlier than June 19, 1996, for his non-service-connected 
disability pension benefits.  He essentially contends that 
his pension benefits should be effective from February 1995, 
which was when he injured his left hand, because he believes 
that he should have been told by VA medical personnel at that 
time that he should file a claim for benefits.  
Alternatively, he contends that he should be awarded an 
effective date of June 1995 because that was when he met with 
a counselor at SSA, who apparently led him to believe that a 
claim for VA benefits would be filed on his behalf.

The statute governing effective dates provides that, unless 
specifically provided otherwise, the effective date of an 
award based upon a claim for pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.  38 
U.S.C.A. § 5110(a) (West 1991).  This provision is echoed at 
38 C.F.R. § 3.400 (2001).

The law further provides that the effective date of pension 
shall be the date of application or the date on which the 
veteran became permanently and totally disabled, whichever is 
to his advantage, if he files for a retroactive award and 
establishes that his disability (not the result of his own 
misconduct) was so incapacitating as to prevent him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which he became 
permanently and totally disabled.  A claim for retroactive 
pension under these provisions must be received within one 
year of the date on which the veteran became permanently and 
totally disabled.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).

In any case, actual payment of monetary benefits based on an 
award of a permanent and total rating for pension purposes 
may not be made to an individual for any period before the 
first day of the calendar month following the month in which 
the award became effective as provided under section 5110.  
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

In June 1996, the veteran submitted a claim of entitlement to 
pension benefits based on unemployability.  Following 
development of that claim, the RO, in a January 1997 rating 
decision, granted a permanent and total disability rating 
based on the provisions of 38 C.F.R. § 3.321(b)(2), after it 
determined that the veteran's combined schedular disability 
rating did not meet the regulatory requirements of 38 C.F.R. 
§ 4.16.  After considering the veteran's age, education, and 
occupational background, the RO found that he was entitled to 
an extraschedular permanent and total disability rating for 
pension purposes.  As previously noted, the RO assigned an 
effective date of June 19, 1996, as that was the date on 
which his claim was received.  Payment of pension benefits 
commenced on the first day of the following month, i.e., July 
1, 1996.

The principal question remaining is whether there was an 
earlier claim filed, which might support an earlier effective 
date for the permanent and total disability rating.  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action by a claimant, 
which indicates an intent to apply for one or more VA 
benefits, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. 
§§ 3.1(p); 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  The evidence 
listed will also be accepted as an informal claim for 
pension, where pension was previously denied for the reason 
that the disability was not permanently and totally 
disabling.  The date of admission or treatment at a VAMC may 
be accepted as the date of receipt of a claim, but only when 
the reports thereof relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Having reviewed the complete record, the Board is unable to 
identify any communication that could reasonably be construed 
as an informal claim for pension benefits earlier than June 
1996.  Pension had not previously been denied when the 
veteran presented at the VAMC in February 1995.  Therefore, 
the informal claim exception in 38 C.F.R. § 3.157 is not 
applicable.  Neither the veteran nor his representative has 
asserted that there was any other claim extant at that time.  
Therefore, the Board finds that there was no pending claim 
relating to pension benefits dated prior to June 1996 so as 
to allow an effective date earlier than the June 1996 date 
assigned by the ROIC.

In addition, we have considered the exception to the general 
rule regarding the effective date of a pension award, 
mentioned above, where the veteran, within one year after 
becoming permanently and totally disabled, files a claim for 
a retroactive award and establishes that his disability was 
so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date he became disabled.  In this 
case, however, the veteran has never specifically contended 
that he should be awarded retroactive benefits on the basis 
that he was unable to file a claim due to his disability.  
Furthermore, even if he had advanced such a contention, the 
evidence indicates that he became disabled in February 1995, 
and did not file a claim until June 1996.  In this regard, 
the Board notes that February 1995 is the month in which the 
veteran was hospitalized for injuring his left hand, and is 
the month in which he last worked.  It is also the month in 
which SSA determined that he became totally disabled.  
Because the appellant's claim was not filed within one year 
of the date on which he became permanently disabled, the 
exception set forth in 38 C.F.R. § 3.400(b)(1)(ii)(B) does 
not apply.

The Board has considered the appellant's contention that he 
should be awarded an earlier effective date because he was 
led to believe that an SSA employee would file a claim on his 
behalf.  However, even assuming that a counselor at SSA did 
promise to file a claim for VA benefits on the appellant's 
behalf, that would not provide a basis for awarding an 
earlier effective date under the law.  It is also unfortunate 
if the veteran misinterpreted statements expressed by the SSA 
employee in regard to VA benefits, thereby gaining the false 
impression that a claim for benefits would be filed on his 
behalf.  There is no legal authority whereby such 
misrepresentation or misunderstanding can provide a basis for 
awarding an earlier effective date for his non-service-
connected pension benefits.

Furthermore, Board notes that the mere act of filing for SSA 
benefits does not constitute filing a claim for VA benefits 
as well.  The only instance in which a claim for SSA benefits 
will also be accepted as a claim for VA benefits is set forth 
under the provisions of 38 U.S.C.A. § 5105; 38 C.F.R. § 
3.153, under which a claim for death benefits filed with SSA 
will be considered to have been received by VA as of the same 
date.  However, because the issue on appeal deals with an 
earlier effective date for non-service-connected pension 
benefits, and not death benefits, that regulation has no 
application to this case.

The Board has also considered the appellant's contention that 
he should have been advised by personnel at the VAMC, to 
which he went in February 1995 for treatment of his left hand 
injury, that he should file a claim for pension benefits.  He 
believes that, because he received no such advice, he should 
not be "penalized" for failing to file a claim at that 
time.  The Board notes that there are no provisions in the 
law requiring that VAMC personnel advise veterans as to all 
the various types of benefits that may be available each time 
they are admitted for treatment.  Indeed, such a requirement 
would clearly be impractical, given the large number of 
people who receive treatment at VAMC's around the country 
every day, and the wide variety of VA benefits that are 
available.  While the Board sympathizes with the appellant's 
feelings that he should have been fully advised of his 
options while being treated at the VAMC, to hold VAMC 
personnel to this standard is not called for under the law.

As discussed above, the gravamen of the veteran's claim for 
an earlier effective date is that he was uninformed or 
misinformed about the advisability of his filing a claim for 
VA pension.  Even assuming that events occurred as he has 
described them, the remedy could not involve payment of 
benefits where statutory requirements for such benefits were 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Nor would his receipt of inaccurate information regarding the 
filing of a claim create any legal right to benefits where 
such benefits are otherwise precluded by law.  See Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for the 
appellant's non-service-connected pension benefits, any 
earlier than that which has been currently assigned, i.e., 
June 19, 1996.  The benefit sought on appeal must accordingly 
be denied.


ORDER

The July 1968 rating decision was not a product of clear and 
unmistakable error, and the appeal for revision or reversal 
of that decision is denied. 

Entitlement to an effective date earlier than June 19, 1996, 
for a grant of entitlement to non-service-connected pension 
benefits, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

